Citation Nr: 0619164	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of prostate cancer for the period 
from February 29, 2000, to September 19, 2004.

2.  Entitlement to an initial evaluation in excess of 20 
percent for the residuals of prostate cancer for the period 
from September 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  He had service in Vietnam, where he earned the Purple 
Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  This decision granted entitlement to 
service connection for residuals of prostate cancer 
(noncompensable) and for erectile dysfunction 
(noncompensable) effective from February 29, 2000.  In that 
decision, the RO denied entitlement to service connection for 
hypertension.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for higher initial ratings and for service 
connection for hypertension.

In January 2002, the RO granted a 10 percent rating for 
residuals of prostate cancer.

In November 2003, the Board remanded the case to the RO to 
provide the veteran with notice required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5103(a) (West 
2002).  

The veteran's appeal was returned to the Board in June 2005.  
The Board issued decisions for two of the issues on appeal, 
but remanded the claim for an increased evaluation for the 
residuals of prostate cancer.  

The RO granted a 20 percent rating for the residuals of 
prostate cancer in a September 2005 rating decision.  The 
effective date for this evaluation was September 20, 2004.  
Therefore, the issue will be phrased as listed on the first 
page of this decision.  

As noted in the June 2005 Board decision, it appears the 
veteran has been given a diagnosis of posttraumatic stress 
disorder (PTSD) related to combat.  He still does not appear 
to have filed a claim of entitlement to service connection 
for PTSD. 


FINDINGS OF FACT

1.  The veteran underwent a prostatectomy on July 13, 1999, 
and received no surgical, X-ray, antineoplastic chemotherapy, 
or other therapeutic procedures after that date.

2.  The veteran voided three to four times a day and twice 
each night during the period from February 29, 2000, to 
September 19, 2004, without frequency, nocturia, dysuria, 
incontinence, dribbling, polyuria, urinary infections, 
obstructed voiding, or renal dysfunction. 

3.  The veteran currently has daytime frequency which 
requires him to void every hour and as frequently as twice 
every night, without incontinence, dribbling, polyuria, 
urinary infections, obstructed voiding, or renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for 
residuals of prostate cancer were met from February 29 to 
July 13, 2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.115a, 4.115b, Codes 7512, 7528 
(2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for the residuals of prostate cancer were not met for 
the period from July 14, 2000, to September 19, 2004.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.115a, 
4.115b, Codes 7512, 7528.

3  The criteria for an initial evaluation in excess of 20 
percent for the residuals of prostate cancer for the period 
from September 20, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.115a, 
4.115b, Codes 7512, 7528.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in February 2004.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing did not comply with the requirement that 
the notice must precede the adjudication.  However the timing 
deficiency was remedied by the AMC's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The record shows that the veteran was diagnosed with prostate 
cancer no later than June 1999.  He underwent radical 
prostatectomy for this disability in July 1999.  The veteran 
submitted his claim for service connection for the residuals 
of prostate cancer on February 29, 2000.  Service connection 
was established in a September 2001 rating decision, 
effective from the date of the veteran's claim.  The veteran 
submitted a notice of disagreement with the initial 
evaluation, which initiated the current appeal.  He has not 
made any specific contentions other than to argue that the 
evaluation was insufficient.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

This appeal involves the veteran's dissatisfaction with the 
initial ratings assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's residuals of prostate cancer are evaluated 
under the rating codes for cystitis and malignant neoplasms 
of the genitourinary system.  Cystitis is to be evaluated as 
a voiding dysfunction.  38 C.F.R. § 4.115b, Code 7512.  

Malignant neoplasms of the genitourinary system are to be 
evaluated as 100 percent disabling.  However, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (2005).  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Code 7528.  

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Urine leakage which requires the wearing of absorbent 
materials which must be changed two to four times per day is 
evaluated as 40 percent disabling.  The wearing of absorbent 
materials which must be changed less than two times per day 
is evaluated as 20 percent disabling.  38 C.F.R. § 4.115a.

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits 
continuation of the 20 percent evaluation.  A daytime voiding 
interval between two and three hours, or awakening to void 
two times a night warrants a 10 percent evaluation.  
38 C.F.R. § 4.115a.

Obstructed voiding that results in urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  A 10 percent evaluation for 
symptomatology showing marked obstruction, such as hesitancy, 
slow or weak stream, or decreased force of stream is 
warranted when it is also accompanied by either post void 
residuals greater than 150 cc., markedly diminished peak flow 
rate, recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every two to three months.  38 C.F.R. § 4.115a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

VA treatment records show that the veteran underwent a 
prostatectomy on July 13, 1999.  In August 1999 it was 
reported that the veteran experienced gross hematuria for two 
to three days post surgery.  

September 2000 records indicate that the veteran was seen as 
a follow up to his surgery.  He denied dysuria, frequency, or 
urgency.  The impression included prostate cancer status post 
prostatectomy, asymptomatic.  

The veteran was afforded a VA genitourinary examination in 
August 2001.  He was noted to have undergone a radical 
prostatectomy for localized prostate cancer in August 1999.  
The veteran currently had improving continence so that he no 
longer wore a pad.  He voided with a good stream.  He 
experienced nocturia twice a night and voided three to four 
times a day.  The assessment included prostate cancer, 
status-post radical prostatectomy; erectile dysfunction 
secondary to above; hypertension; hypercholesterolemia; 
depression; and ulcerative colitis.  

VA treatment records dated in September 2001 indicate that 
the veteran denied frequency, nocturia, dysuria, 
incontinence, dribbling, polyuria, urinary infections, or 
stones.  

The veteran was seen again on follow up in September 2003.  
His history of prostate cancer and prostatectomy was noted.  
He denied any dysuria or frequency.  November 2003 records 
show he again denied dysuria or frequency.  

The veteran underwent a VA magnetic resonance imaging (MRI) 
study of his kidneys in April 2004.  There was mild 
intrahepatic biliary dilation, and an ultrasound was 
recommended to rule out gallstones.  In addition, two 
probable renal cysts and calculus of the right kidney were 
noted.  

Additional April 2004 VA treatment records show that the 
veteran denied any dysuria or frequency.  The findings of the 
MRI were also noted, as was the rest of the veteran's medical 
history.  

VA treatment records dated September 20, 2004 show that the 
veteran reported a history of nocturia one to two times a 
night for many years with no recent changes.  

The veteran underwent a VA genitourinary examination in June 
2005.  It was noted that an April 2003 ultrasound had 
revealed gallstones, but that the liver, pancreas, and 
kidneys were normal.  His July 1999 prostatectomy was noted.  
He had received no additional treatment since that time, and 
no radiation or hormones had been given.  The veteran had 
good urinary stream, daytime urgency, and nocturia zero to 
two times a night.  Daytime frequency was every hour.  He 
required no protection or pads.  The assessment was localized 
prostate cancer, status post prostatectomy, good urinary 
control, and erectile dysfunction secondary to the operation 
for prostate.  

A July 2005 addendum to the June 2005 VA examination noted 
that the claims folder had been reviewed.  The veteran's 
history and symptoms remained unchanged. 

This record shows that the last surgical, X-ray, or other 
relevant treatment for prostate cancer was on July 13, 1999 
when the veteran underwent the prostatectomy.  He was, thus 
entitled to a 100 percent rating for the one year period 
after that surgery.  Since service connection did not become 
effective until February 29, 2000, he was not entitled to 
compensation at the 100 percent rating until that date.  He 
remained entitled to that rate of compensation until the one 
year period expired on July 13, 2000.  Accordingly, a 100 
percent rating is grated for the period from February 29 to 
July 13, 2000.

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the residuals of the veteran's prostate 
cancer for the period from July 14, 2000, to September 19, 
2004 is not warranted.  Records dated prior to September 2004 
indicate that the veteran denied frequency, nocturia, 
dysuria, incontinence, dribbling, polyuria, and urinary 
infections.  He did not require the use of a pad.  At the 
August 2001 VA examination, the veteran stated that he voided 
three to four times a day and twice each night.  This 
symptomatology is consistent with the 10 percent rating for 
urinary frequency that was assigned during this period.  As 
there was no evidence of urine leakage or obstructed voiding, 
an evaluation under those criteria is not for consideration.  
38 C.F.R. § 4.115a.  

The Board also finds that entitlement to an evaluation in 
excess of 20 percent for the period from September 20, 2004 
to the present is not warranted.  The June 2005 examination 
revealed that the veteran had developed daytime urgency which 
required him to void every hour.  He also experienced 
nocturia zero to two times each night.  This symptomatology 
more nearly resembles the criteria for the 20 percent 
evaluation for urinary frequency currently assigned, but does 
not meet the criteria for the 40 percent evaluation.  The 
Board has also considered entitlement to an increased 
evaluation for obstructed voiding, but the veteran reports a 
good stream, and there is no indication that he experiences 
any difficulty with voiding.  Similarly, there is no report 
of urinary leakage.  

In reaching this decision, the Board notes that 38 C.F.R. 
§ 4.115b, Code 7528 states that the veteran's disability may 
be evaluated as renal dysfunction if this is the predominant 
symptomatology.  In this regard, the representative notes 
that the veteran has high blood pressure.  However, 
entitlement to service connection for hypertension was denied 
in a June 2005 Board decision.  Furthermore, there is no 
evidence of renal dysfunction, and the June 2005 VA 
examination found that the kidneys were normal.  Therefore, 
it would not be appropriate to evaluate the veteran's 
disability under the rating criteria for renal dysfunction.  


ORDER

An initial rating of 100 percent for prostate cancer 
residuals is granted from February 29 to July 13, 2000.

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of prostate cancer for the period from 
February 29, 2000, to September 19, 2004 is denied. 

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of prostate cancer for the period from 
September 20, 2004 is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


